Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                         SCWC-XX-XXXXXXX            01-DEC-2021
                                                    08:51 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAII
                                                    Dkt. 9 ODAC


               HSBC BANK USA, NATIONAL ASSOCIATION,
          AS TRUSTEE FOR DEUTSCHE ALT-A SECURITIES, INC.,
         MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2005-5,
                  Respondent/Plaintiff-Appellant,

                                vs.

                    ROBERT M. GILLESPIE, JR.,
                  Petitioner/Defendant-Appellee,

                                and

                MERIDIAN FINANCIAL NETWORK, INC.;
            STATE OF HAWAII - DEPARTMENT OF TAXATION;
                     UNITED STATES OF AMERICA,
      DEPARTMENT OF THE TREASURY - INTERNAL REVENUE SERVICE;
                Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 2CC141000420)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellee’s Application for Writ of
Certiorari, filed on October 6, 2021, is hereby rejected.
          DATED: Honolulu, Hawaiʻi, December 1, 2021.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Michael D. Wilson
                                   /s/ Todd W. Eddins